                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         )
                                                  )
                  v.                              )
                                                  )
 RICHARD W. GATES III,                            )             Crim. No. 17-201-2 (ABJ)
                                                  )
                  Defendant.                      )



          DEFENDANT RICHARD W. GATES III’S SENTENCING MEMORANDUM


                                                  I.

          Defendant Richard W. Gates III, by and through his undersigned counsel, submits this

memorandum to assist the Court in its determination of an appropriate sentence. Mr. Gates and

his codefendant Paul Manafort were indicted in this jurisdiction on October 27, 2017. This

Court allowed Mr. Gates to remain free pending trial subject to both financial and non-financial

conditions of release. The charges are discussed with particularity in the Presentence

Investigation Report previously filed with the Court, and we take no exception to the finalized

report.

          In December of 2017, Mr. Gates decided to replace his attorneys and retain different

counsel. Thereafter, he requested that the undersigned represent him. What followed can best be

described as an emotional and difficult journey during which Mr. Gates was required to confront

the crimes alleged in the indictment and the evidence gathered by the Office of Special Counsel

(OSC). In time, this process allowed him to reach a point where he could acknowledge his

misconduct first to his counsel, and then to OSC and then do so publicly. Equally important was

his decision to effect a significant course change in his life in an effort to redeem himself.
       A very meaningful step forward occurred on February 23 of last year when Mr. Gates

appeared before this Court and pled guilty to a superseding information containing two counts,

after which the remaining counts in his indictment were dismissed. His plea agreement had been

extensively negotiated and was executed the same day. In it, Mr. Gates promised to cooperate in

virtually every way possible. He was obliged to be truthful in every debriefing session and to

attend all meetings when requested by various law enforcement units, to admit all misconduct at

any time in his life, to testify in any court when requested, to furnish the government with every

document he possessed, to continue his cooperation after sentencing, and to defer his sentencing

at the request of OSC. In return, OSC agreed that if Mr. Gates fulfilled all his obligations, it

would file a motion pursuant to Section 5K1.1 of the Sentencing Guidelines. This commitment

has now been passed to the United States Attorney for the District of Columbia, and it is our

understanding that such a motion has been filed. OSC also agreed that despite the guideline

calculation in the plea agreement, we would be free to request that the Court impose a sentence

of probation. OSC further agreed that “depending on the precise nature of the defendant’s

substantial assistance, the Office may not oppose defendant’s application.” See Plea Agreement,

Doc. No. 205, § 9.

       We believe that the parties are in agreement that Mr. Gates has fulfilled every obligation

he agreed to (and then some) and that he has devoted enormous energy and commitment to this

task while telling the truth and maintaining his composure. His time spent with OSC and other

federal and state prosecution offices totals over five hundred hours. He has responded to three

Congressional subpoenas and has been interviewed by Congressional staff. He has turned over

documents at the request of each committee. He has made countless trips to the District of

Columbia from his home located hours away, and he has done so both willingly and timely.

                                                  2
Your Honor has been witness to some of the defendant’s cooperation in your courtroom when he

was called to testify in the trials of Greg Craig and Roger Stone. He also testified in Virginia

during the trial of Mr. Manafort, and he is committed to testify in still other trials if requested.

While it is fair to contend that all his cooperation was “required” of him, it is also fair to say that

he embraced his obligations as part of a determined effort to redeem himself.

       While we are not intimately familiar with the internal operations of OSC, or the other

prosecution units whose personnel have spent many hours with Mr. Gates, we feel comfortable

in asserting that this defendant’s cooperation has been exemplary and of significant value to

many units of the federal and state governments. His cooperation likely represents the most

extensive undertaking by any cooperating defendant in the work of the OSC or any matters

arising out of, or related, to the activity of that office. Because it is our understanding that

additional and specific details concerning the extent of Mr. Gates’s cooperation have been set

forth in a sealed addendum to the government’s sentencing memorandum and 5K1 motion, we

ask the Court to consider that information in determining Mr. Gates’s sentence.

       For all of the reasons cited above, as well as in the ensuing sections of this memorandum,

we submit that Richard Gates has accepted responsibility for his misconduct in every way

possible and is deserving of a sentence of probation for a term to be determined by Your Honor.

We implore the Court to agree, and we are hopeful that the government’s representatives will

have no objection to this resolution. Mr. Gates expects that he will be ordered to engage in

community service, an obligation he will both honor and willingly accept. As explained below, a

sentence without incarceration is appropriate in this case.

       Mr. Gates was born in 1972 at Fort Lee, Virginia, and grew up as the son of a career

United States Army Officer. Two weeks after Mr. Gates was born, the Army transferred his

                                                   3
father to a new assignment in Kentucky. Thereafter, the family moved to a new location

approximately every three years. In addition to Virginia and Kentucky, Mr. Gates’s father also

served in North Carolina and Germany. He ultimately retired in Virginia after several additional

assignments there. During this time, Mr. Gates’s mother was a critical care nurse, a position she

worked in for over 20 years. Mr. Gates’s parents have been married for 45 years, and he has two

younger brothers.

       Mr. Gates majored in Government at the College of William & Mary and graduated with

a Bachelor of Arts degree in 1994. It was also at William & Mary that Mr. Gates met his wife,

and they have been married for 24 years. Together they have four children: ages 16, 14, 11, and

8. While in college, Mr. Gates actively participated in student life, including student

government, church activities, and athletics. Drawing on values received from his parents,

which included a strong work ethic along with humility, he paid his way through college by

working as a soccer official and obtaining financial aid through his Army National Guard

service. Service to country was another value imparted to him at a very young age and

throughout his life, and it was the principal motivation for his serving in the National Guard for

six years.

       Following his college graduation, Mr. Gates participated in the Bennett Fellowship

Program, a one-year intensive program that combined religious studies, which were partial

qualification for a Master of Divinity degree, and an internship in a specific field of interest. At

this point, Mr. Gates was drawn to politics, and, pursuing his internship, he began working for

the political campaign and issue-advocacy firms National Media, Inc. and Black, Manafort,

Stone & Kelly (“BMS&K”). During this time Mr. Gates also worked with Cornerstone

Ministries, a religious youth-discipleship program. At the end of the Bennett Fellowship, Mr.

                                                  4
Gates was offered full-time employment at BMS&K, became a volunteer for Bob Dole’s

presidential campaign, and continued to work with Cornerstone Ministries.

       In 1997, Mr. Gates transitioned to work for GTECH Corporation and moved to Europe to

work in that company’s international business development group. He worked for GTECH until

2000, when he and his wife returned to the United States. At that time, Mr. Gates joined a

business consulting company where he worked on procurements in the public and private

sectors. From 2005–2006, he returned to working in international business development for

Scientific Games Corporation.

       In 2006, Mr. Gates joined Davis Manafort Partners, Inc., and returned to the world of

political campaigns. Mr. Manafort took Mr. Gates under his wing, and for the next 10 years Mr.

Manafort pursued business opportunities focused on political party building and foreign electoral

campaigns, particularly in Eastern Europe.

       In March 2016, Mr. Gates joined Donald J. Trump’s presidential campaign and served as

the Deputy Campaign Manager. Following the election, he served as the Deputy Chairman of

the 58th Presidential Inaugural Committee. Mr. Gates then transitioned to working as a

consultant with Colony Northstar, Inc., and worked on political and policy issues in Washington,

D.C. He served with Colony Northstar until the beginning of this case, but has been unable to

obtain employment since.

       During the period when Mr. Manafort focused on business activity related to foreign

political campaigns, he repeatedly turned to Mr. Gates and requested his help with both his

professional and personal financial activities. Many of these activities of Mr. Manafort were

unlawful, and while Mr. Gates could have refused and left Mr. Manafort, he did not. Instead, he

assisted Mr. Manafort in some of his criminal activity, and in the process he succumbed to

                                                5
temptation and engaged in unlawful conduct on a much smaller scale for his own benefit. His

conduct in these respects was a profound departure from the values he received from his parents

and his religious upbringing. In contrast, the life he has led these past two years is part of his

continuing effort to make amends.

       His misconduct jeopardized his freedom, adversely impacted his self-esteem and

reputation, humiliated the family, imperiled its finances, and eliminated any ability to earn a

living for the foreseeable future. Possibly the most painful part of his ordeal is the suffering Mr.

Gates inflicted on his wife and children. He appreciates beyond words that the Court trusted him

to observe his conditions of release so that he could devote all his residual energy to holding the

family together, to healing with his wife and tending to her illness, and to embracing and

supporting his children in every way possible. These precious moments, to include the family’s

attendance at church services and supporting his children at school events, have played a critical

role in both his rehabilitation and redemption, and they have been truly lifesaving.1 At the same

time, Mr. Gates knew he needed support as well, and for over a year, he has been meeting with a

psychologist to help him with issues relating to emotional and mental well-being, and life

choices.2

       There is no perfect way to convey to the Court how far Richard Gates has traveled on the

proverbial road to redemption, but one of the letters written to Your Honor sums it up as well as

we ever could: “…I believe that Rick Gates started out as a good young man of high ethical




       1
        Despite having to make countless trips from home to the District of Columbia and
elsewhere as part of his cooperation efforts, Mr. Gates has completed volunteer training with the
Red Cross and has engaged with youth soccer teams as coach.
       2
           See Exhibit J (under seal).
                                                  6
character. He got badly off track. When confronted with his crimes, he decided to do the right

thing to make it up to his country, as much as he could. I believe that his recent suffering has

restored his character and restored his high ethical standards.”3

                                                 II.

       18 U.S.C. § 3553(a) requires the Court to “impose a sentence sufficient, but not greater

than necessary to comply with the purposes” under the statute, all of which are well known to

this Court. Aside from these purposes, the Court will look to “the nature and circumstances of

the offense and the history and characteristics of the defendant,” “the kinds of sentences

available,” and “the kinds of sentence and the sentencing range established for the applicable

category of offense committed by the applicable category of defendant as set forth by” the

Sentencing Guidelines.

       Mr. Gates’s character, his lack of criminal history, his minor role in the offense conduct,

and his extensive cooperation with OSC and a number of other prosecution offices all weigh

heavily in favor of a sentence of probation without incarceration. Mr. Gates has acknowledged

his criminal conduct, and in the process of confronting that conduct, he has recommitted himself

to his core values and to changing the course of his life. He has demonstrated to the government,

and hopefully to this Court, by virtue of the entirety of his conduct these last two years, that there

is no prospect of his ever engaging in criminal activity again. In light of all the circumstances

recounted here, a sentence of probation would serve the interests of justice and would provide

“sufficient but not greater than necessary” punishment for Mr. Gates’s offenses. Mr. Gates

completely understands that a sentence of probation will not absolve him of any liability for his



       3
           See Exhibit E.

                                                  7
criminal conduct. He pleaded guilty to two felonies, and the resulting ignominy and status will

accompany him for the rest of his life.

       These last two years have been difficult for Mr. Gates. His life has been on hold for a

substantial period of time to accommodate the government during the pendency of various

investigations and trials. That this presented further hardship for him and his family is not

disputed by the government. He is now ready to stand before Your Honor and be sentenced.

       Probation is a permissible sentence in light of the government’s motion for a downward

departure. USSG § 5K1.1 allows the court to “depart from the guidelines” when the government

files a motion “stating that the defendant has provided substantial assistance in the investigation

or prosecution of another person who has committed an offense.” Because the government has

filed a § 5K1.1 motion detailing Mr. Gates’s substantial assistance, the Court may depart

downward from the offense level and the PSR’s recommended sentencing range. United States

v. Harrison, 815 F. Supp. 494, 496 (D.D.C. 1993) (“Pursuant to 18 U.S.C. § 3553(e) and

§ 5K1.1, the Court exercised its discretion and departed downward from the Guideline range [of

97-121 months] and the mandatory minimum [of ten years], and sentenced the Defendant on

May 4, 1992, to four years probation.”). Mr. Gates respectfully requests that the Court grant the

government’s motion and depart downward to impose a sentence of probation.

       Should Your Honor impose a sentence of probation, a further condition that Mr. Gates

engage in community service is appropriate. Mr. Gates acknowledges that he has a debt to repay

society, and we submit that there is no better way of doing this than by serving his community.

As previously noted, he regularly serves as a volunteer coach for youth sports and has been

involved in a number of religious ministries. A sentence that requires him to continue these



                                                 8
practices and undertake similar efforts would reflect his demonstrable interest in serving his

country and community while continuing his rehabilitation.

       Finally, in these circumstances and in light of the family’s financial condition, a fine

would not provide any additional deterrent or serve the interests of justice.4 Mr. Gates has

remained unemployed since his indictment, and in lieu of any income with which to support his

family and maintain their home, he has had to deplete savings and investment accounts,

including college savings plans for his children, as confirmed in the PSR. Indeed, in light of the

family’s circumstances, we agreed long ago to continue to represent Mr. Gates without

compensation. For these reasons, our hope is that the Court will conclude that it is unnecessary

to include a fine as part of Mr. Gates’s sentence.

                                         CONCLUSION

       Wherefore, we respectfully ask Your Honor to impose a sentence consisting of a term of

probation with minimum supervision to include a condition that Mr. Gates engage in community

service on such further terms and duration as the Court may decide.

                                                     Respectfully submitted,

                                                     /s/ Thomas C. Green
                                                     Thomas C. Green
                                                     D.C. Bar No. 14498
                                                     Sidley Austin LLP
                                                     1501 K Street, N.W.
                                                     Washington, DC 20005
                                                     tcgreen@sidley.com
                                                     (202) 736-8069 (telephone)
                                                     (202) 736-8711 (fax)

                                                     Attorney for Richard W. Gates III


       4
        Mr. Gates reserved the right to ask the Court not to impose a fine. See Plea Agreement,
Doc. # 205, at § 4.D.

                                                 9
                                 Exhibits

A. Letter from Richard Gates

B. Letter from Pat Gates

C. Letter from Paul Gates

D. Letter from Jon Gates

E. Letter from Charlie Black

F. Letter from Tom Hodgkins

G. Letter from Randy Gusikoski

H. Letter from Mike Perry

I. Letter from Tim Coe

J. Letter Filed Under Seal
EXHIBIT A
December 1, 2019


The Honorable Amy Berman Jackson
United States District Judge
For the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Ave, NW
Washington, DC 20001


Dear Honorable Judge Jackson,



My name is Richard W. Gates, Jr., and I am writing in support of my son Rick. I want to thank
you for considering my letter. I am a retired, disabled Army Lieutenant Colonel with 26 years of
honorable service to my country. I served two tours of duty in Vietnam with the 5th Special
Forces Group as a Green Beret. As the father of three sons, only Rick, joined the Army National
Guard while a student at the College of William and Mary. At his high school graduation, he
received the leadership award. I was proud of the young man he had become.

Rick never gave his mother, or I any reason for concern while he was growing up. He knew what
he wanted and focused on the goals he established for himself. He was driven to succeed in life
and always managed to make the best of every situation he found himself in. People liked Rick
because he had a way of making things work for the good of all in every situation.

After college, he moved to the Washington D.C. area where he thrived in that environment. He
loved the challenges presented to him and moved forward, becoming very successful in public
relations, politics, and business.

Somewhere along his journey Rick changed and made very wrong business and personal
decisions that resulted in his concerning life today. This was not the Rick we raised and knew.

We love our son and continue to support him and his young family. Over the last two years, Rick
has changed in many ways. I have seen him display remorse for what he has done to his family.
He strives every day to correct his wrongs and help do what he believes is right. He has grown
much closer to his wife and four young children. It has been an extremely difficult journey for
Rick and his wife, but they continue to heal and move forward every day.
Now more than ever he needs to be home with his family to help his wife with her illness and
provide loving support to her and the children.

Please consider the cooperation he has given the government over the past two years. He has
demonstrated his commitment to go beyond his plea agreement and provide truthful testimony in
all situations presented him. He has taken full responsibility for his mistakes. At present, I know
his future is uncertain, but I ask to give him leniency in his sentencing, so he can continue
working to make a renewed life and future with his family.



Sincerely,




Richard William Gates, Jr.
EXHIBIT B
December 1, 2019


The Honorable Amy Berman Jackson
United States District Judge
For the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, NW
Washington, DC 20001

Dear Honorable Judge Jackson,

My name is Pat Gates, Rick’s mother, and I am writing to you in support of my son.
I am a wife, mother, and retired nurse. My early years as the wife of a career military officer was
dedicated to supporting my husband and providing a stable home environment for our three sons
while their father served his country. We instilled in all our sons a love for God, Country, and
family. We had to move often, and Rick, our oldest son, learned to adjust well to each new
environment. Rick always seemed to rise to a positive leadership role in whatever activity he
involved himself in. To name a few examples, he served as class representative in lower school,
earned the Arrow of Light Award in Cub Scouts, played varsity soccer and tennis, was elected as
senior class president in high school, and was a leader in our church youth group. He was always
well respected and liked by his teachers, counselors, and friends, and he treated everyone with
equal kindness and respect.

After high school, Rick attended The College of William and Mary, where he was elected to
student government. He helped pay his way through college by refereeing soccer games and
working during the summer months as part of the U.S. Army National Guard. It was at William
and Mary that Rick met his wife of 24 years. Rick went to the D.C. area after graduation as a
young, eager, and impressionable young man. Many years later, he made wrong decisions that
have led him to where he is today.

Rick has accepted full responsibility for his actions and for the pain and suffering that he has
caused his family. Rick has asked forgiveness from God, family and friends. I know that he is
genuinely remorseful for his actions, and he lives every day to make things right. He knows that
he has the love and support of his entire family and that we have and will always be there for
him.

His wife has been a strong support for Rick, and I don’t know if he could have survived the last
few years without her. Throughout this ordeal, they strive to remain strong, move forward, and to
protect their four children. When his wife was diagnosed about a year ago with a serious medical
condition, Rick immediately became her support. Her illness and treatment often make her
fatigued to the point that she cannot care for the children. Rick has lovingly taken over the
responsibilities of the household and care of the children so that she can get needed treatment
and rest. Together they face a long journey of continued medical treatment and another surgery
for her. Rick truly needs and wants to be there for her and their children.
I humbly ask for the greatest possible leniency for my son. Rick is a good person who made bad
decisions, but he has worked hard to change his life for the better. Thank you very much for
considering this letter from a mother’s heart.


Gratefully,




Pat Gates
EXHIBIT C
December 6, 2019

The Honorable Amy Berman Jackson
United States District Judge for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, N.W.
Washington, DC 20001

Dear Honorable Judge Jackson,

        My name is Paul Gates, and I write today to ask for leniency in your sentencing of my
brother, Rick Gates. I ask this under the firm belief that a lenient sentence will further the
interests of justice and begin to heal a family and a nation.

        As Rick’s youngest brother, there is a ten-year age difference between us. When I was
younger and still to this day, Rick has always been a terrific brother to me. Rick is caring,
patient, and taught me much about life and family. While Rick was in college, he would
occasionally write me letters to let me know how he was doing and what was going on in his life
at school. These letters meant a lot to me because, as a nine-year-old, I was excited to receive
mail, and it was nice to know that my older brother would take time out of his day to write to me.
Even today, Rick still makes time for me and is always there when I need him.

        I often tell people the best part about having two older brothers is that I get to learn from
their successes and failures. This statement is true of Rick, especially during the last two years. I
have seen firsthand how his current situation has changed him, his family, and his perspective on
what is most important in life. Rick has reset his priorities and wants to make up for his mistakes.

       From my perspective, Rick has always been a great father to his four children. He
coaches their soccer teams, takes them to overnight camps or on family trips, and is there when
they need him. My hope is that Rick can continue to be a significant part of his children’s lives
by remaining at home with his wife.

        For the past year or more, Rick has fully cooperated with the government and accepted
responsibility for his actions. As you know, before his plea deal, he was on monitored home
confinement with many restrictions. For these reasons, I respectfully ask that you bequeath the
lightest possible sentence on Rick. It would be an amazing Christmas gift for our family to have
Rick’s case and sentencing behind us. My prayer is that Rick and his family can begin next year
with new hope, happiness, and thankfulness.

Thank you for considering my input.

Very Respectfully,



Paul Gates
EXHIBIT D
The Honorable Amy Berman Jackson                                                    December 9, 2019
United States District Judge
For the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, N.W.
Washington, DC 20001



Your Honor,

         I am writing this letter on behalf of my older brother Rick Gates. My name is Jon Gates, and I am
Rick’s younger brother. I have been a public educator in Virginia for 22 years and also a high school
soccer coach and athletic director. I am married going on 15 years and have two children, 10 and 12,
respectively.

         Writing this letter is very difficult, considering the circumstances surrounding my brother. I have
always looked up to him not only as an older brother but how he always wanted to help others. As long
as I can remember, Rick has tried to make situations better for others and his family. One example of
this was during his school years. He always ran for student body council positions. Rick was the student
body president in middle school, high school, and at The College of William and Mary. I always
wondered why he took so much interest in these positions, and I finally realized it was to help others
and make changes. I was proud of Rick for being this type of person.

          I have seen a tremendous change in Rick the past two years not only as a person, but also as a
father and husband. Rick is a great father; he is there for his kids, and they enjoy spending time with
him. Rick plays a significant role in their day to day lives by taking them to school, practices, and
whatever else is needed. This is a huge help for their family as Rick’s wife is going through medical
treatment and needs to have support every day. Rick being at home, is the most important aspect of his
life right now. Rick is extremely close to his kids, and it would be upsetting for Rick not to be at home.

        I know Rick is humiliated, devastated, and emotionally exhausted from the past two years. He
has been through so much as a person, and it has taken a huge toll on not only him and his family, but
also our parents and immediate families’. I know Rick is a kind and decent American that loves his
country.

            In closing, I am asking you to consider all the time and efforts Rick has given the government in
cooperation over the past two-plus years. He was on house confinement for over a year and has given
all that has been asked of him. I know Rick is remorseful and is ready to move on from this trying time of
his life. I kindly ask for you to grant him leniency and allow him to move forward with his life.



Respectfully,

Jonathan Gates

Jon Gates
EXHIBIT E
                                                                                      1801 K Street NW
                                                                                              Suite 9000
                                                                                  Washington, DC 20006
                                                                                    TEL (202) 530 0500
                                                                                      prime - pol icy . com



December 4, 2019




The Honorable Amy Berman Jackson
United States District Judge for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue NW
Washington, DC 20001


Your Honor:

I write to ask that you consider leniency in your sentence of my friend Rick Gates. I have known
Rick since he came to work as an intern in my firm in 1994. I came to know him as an intelligent,
hardworking young man, filled with Christian faith.

We promoted Rick in 1995 to a regular staff position doing research and working on client
teams. He did a good job, resulting in our client GTECH offering him a very good position in
1997. He accepted it with my blessing. I continued to work with Rick on GTECH business and on
political campaigns over a number of years. He continued to do effective work and evidence
good character.

But, about 15 years ago, Rick went to work for Paul Manafort (Paul left our firm in 1995).
Where he and Paul worked, mostly in Ukraine, there are a lot of corrupt people in politics and,
frankly, a lot more temptation to do bad things than one experiences in US politics.

Your honor, you are thoroughly familiar with the crimes that Paul committed during his years of
Ukraine work. And you know of Rick’s participation in some of them. I make no excuse for Rick’s
conduct and neither does he. It is not enough to say that Paul was a bad influence on him. Rick
knew better.

I am proud of Rick for confessing his wrongdoing and doing the difficult penance of testifying to
the truth to the FBI, the prosecutors, in your court, and in the Virginia court.

I have never had to do it, but it must be hard to look old friends in the eye and tell facts that will
help send them to prison.
                                                                                        1801 K Street NW
                                                                                                Suite 9000
                                                                                    Washington, DC 20006
                                                                                      TEL (202) 530 0500
                                                                                        prime - pol icy . com



This issue was weighing heavily on Rick when I first talked to him after his indictment. But, he
was also contrite and willing to pay his penalty and go back to being a real truth-teller. Rick and
I have always talked a lot about our Christian faith. The events of these indictments jolted him
back to his previous good character and a desire to do what is right.

It has been a tough year for the Gates family. In addition to Rick’s legal troubles, he has been
unable to work, or provide for his family financially. His wife Brooke suffered breast cancer
early this year and is still undergoing treatments.

The silver lining in this, if there is one, is that Rick has spent most of his time with his family
these last two years, assisting his sick wife and helping to raise their children.

Your honor, I believe that Rick Gates started out as a good young man of high ethical character.
He got badly off track. When confronted with his crimes, he decided to do the right thing to
make it up to his country, as much as he could. I believe that his recent suffering has restored
his character and restored his high ethical standards.

Rick is willing to serve any sentence that you give, but I submit that this is one man whom you
will never see in your court, or anyone’s court, again.

Thank you for your consideration.

Best regards,


Charles R. Black, Jr.
Chairman
EXHIBIT F
Thomas hodgkins
•                  • Bradenton, FL 34208 •
                                                                                                                         ••
12/01/19


The Honorable Amy Berman Jackson
U nited States District Judge for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, NW
Washington, DC 20001


Your Honor:

My name is Thomas Hodgkins and I write to respectfully ask your consideration of leniency in the sentencing of Richard
(Rick) Gates. Having a close relationship Mr. Gates for the better part of two decades as a colleague and friend, my hope in
writing is to be able to share with you some perspective on the transformation I have observed in Rick during this process.



Rick and I have worked together at numerous companies and became friends outside of work. Having spent a great deal of
time together before and then throughout this process, I am struck by the profound change in Rick's demeanor, attitude and
overall view on life and what is important. Rick has always possessed self-confidence, strong leadership skills and sense of
purpose, which I have admired. Unfortunately, he seems to have been caught up in activities that lead him astray and
ultimately to your courtroom. Rick and I were together in weeks leading up to his decision to plea and become a
cooperating witness. It is in this time that I first observed changes in Rick, as he reflected on the impact his choices were
having on his family, particularly his wife and children. He began to express regret for how his actions would inevitably
change his relationship with his wife and kids; wondering if he would be able to get through the process with some level of
their respect still remaining.



During this time Rick sought counsel from many close to him on how best to navigate what lay ahead in a way that would
allow him to look in the mirror and also turned his attention back to the church. I had not known Rick to be a religious
man, but know that he was struggling with how to keep his wife and family as this process became increasingly public. He
regularly shared with me how returning to faith in God was impacting him and helping his family work through this difficult
time. I began to see it in his actions, as he became more humble and more thoughtful in his interactions with others,
especially his children. Rick has progressively changed from a mission driven individual with an intense sense of urgency to
achieve whatever he sought into a selfless supporter of his children. It is hard to express in words how extreme this change
has been... Rick has changed his priorities on what is important to him in life, having realized and taken responsibility for his
past actions, and now is dedicating his time and energy to focus on his relationship with his wife, kids and those around him
whom he has let down.



Here today at the end of this legal process, having admitted to the conduct that lead to the charges and then cooperating with
the government in a number of high-profile cases against individuals he knew well, sits a different Richard Gates. The Rick I
                                                                                                                            ••
know today is by no means perfect, however he has paid a heavy price for his mistakes and knows full well that his past will
follow him for the rest of bis life. It is because of that, I believe going forward he will devote himself to his family and giving
back to others so that they may learn from his mistakes.




With that Your Honor, please consider the impact this has had on Rick and his family as you work through sentencing and
it is my hope that Rick be able to move forward with his life free of prison to carry on in a positive way. Thank you for your
consideration.




                            ;Jy




                                                                                                                                  2
EXHIBIT G
December 2, 2019


The Honorable Amy Berman Jackson
United States District Judge for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, N.W.
Washington, DC 20001

Dear Judge Jackson:

I am writing on behalf of Mr. Rick Gates who will be appearing in your courtroom for
sentencing on Dec 17, 2019.

Over the last year I have had the privilege of getting to know Mr. Gates and spending
time with him on several different occasions.

In each of these settings there was a group of men and women who during the course
of our time together got to hear Mr. Gates story. Along with hearing his story I also
spent several hours with Rick as we talked about our families, our plans over the next
year and also reflected back on the last few years and the situation he has been going
through.

In all those times regardless of the makeup of the group, Rick never wavered in his
telling of the events over the last several years. He did not make excuses , did not look
to shift the blame onto others or to compare his position with other people who may
have gone through similar situations. Never once did I hear him try and deflect his role
in the events under investigation. He accepted the actions he took and took
responsibility for them.

Rick was always forthright in sharing what he could. He also made it clear that there
were things that he could not discuss.

I specifically remember the two of us walking in the woods when I said to him, you know
Rick when this is all over do you worry that you might feel the pull to get back to a
position of power in another campaign? He told me that while he thought about what he
might do when this was all over, he actually thought that these events may have been
the greatest gift given to him. He told me it made him realize how important his family
and faith were and how in God's way this had given him the wake-up call he needed to
re-center his priorities.

Over the last few years I have been working with an organization called Defy Ventures
who works to teach prison inmates the skills necessary to create a business plan and
possibly one day start their own business when they return to society. In my time
talking to the inmates, it became clear to me that their chance of playing a productive
role in society, in being rehabilitated , was greater because of the changes that they
were making in how they saw themselves and how their actions had affected others
rather than by the time they spent in prison .

I believe that Mr. Gates has owned his mistakes and has come to see a new way of
relating to others and contributing to the good of society. The changes I have personally
seen him make in his life this past year are authentic and purposeful. For these reasons
I don't believe that incarceration would help in his rehabilitation , and I ask that you grant
him leniency. Thank you for considering my thoughts as you deliberate Mr. Gates
sentencing in this case.

Respectfully,
EXHIBIT H
                                          December 2, 2019



    The Honorable Amy Berman Jackson
    United States District Judge for the District of Columbia
    E. Barrett Prettyman United States Courthouse
    333 Constitution Avenue, N.W.
    Washington, DC 20001

    The Honorable Amy Berman Jackson,

  I am writing to respectfully request your Honor's leniency on behalf of my friend Rick
Gates. My name is Mike Perry and I reside in Richmond, Virginia. I have been married for
thirty-eight years and have five grown children and nine grandchildren. I have been a
businessman for forty years and am currently President of a Wealth Management firm. In
January of this year, I was introduced to Rick by a lifelong friend that lives and works in the
DC metropolitan area. Understanding what Rick and his family have been through over the
last several years, I was asked to meet with Rick to listen to his story and to be his friend.
We have met regularly during the past ten months and I can assure you that Rick is a
changed man. He has been diligently working on being reconciled with himself, with his
family and with God.

 Rick admits to and takes full responsibility for his conduct which resulted in the
government's decision to charge him. He has channeled his shame and embarrassment into
getting healthy with himself, and with his family and friends. I find Rick to be thoughtful
and dedicated to his family. I have watched him walk alongside his wife, Brooke, as she has
been battling breast cancer for the last year. In spite of all the pain Rick has inflicted on
himself and others, he has kept a positive and upbeat spirit and attitude. He is able to view
this season of his life as a blessing now because of his restored relationship with his family
and the reoriented direction of his life.

 As you consider what the next chapter of his life may hold for him, please know that Rick
has the motivation and ability to achieve full and productive redemption. Rick is a good
man that has made errors in judgement and now seeks to do the right thing to atone for his
mistakes. I believe his keen intellect and many talents will be focused on the greater good
of society.

  Thank you, Your Honor, for considering this insight as you weigh pertinent facts and
circumstances to arrive at the decision for his sentence.

Resp."[W_Y-
~      chael Perry
EXHIBIT I
                                    ~
                                    ~             D21037

                                                                         Dooember 3, 2019

The Honorable Amy Berman Jackson
United States District Judge for the District of Columbia
E. Barrett Prettyman United States Courthouse
333 Constitution Avenue, N. W. Washington, DC 20001

Dear Judge Jackson,
I am writing today asking you for leniency for my friend Rick Gates. My name is Timothy
Coe and I have lived in Washington DC area my whole life. I'm a graduate from James
Madison University and employed with the International Foundation. One of the key
roles and projects I have worked on for the last 42 years and continue to do so is The
National Prayer Breakfast. Every president since Dwight D Eisenhower, every year have
attended the breakfast. Yes of course this event brings leaders from the Supreme Court,
Senate, C-Ongress and foreign leaders from literally all over the wor1d together for
prayer. on the first Thursday of February eadl year. Because of my fathers involvement.
I have literally known and met those leaders from both sides of the aisle. with all sorts of
different political persuasions and spiritual affiliations almost my whole life. These
people are my friends, which is essentially how my relationship with Rick began.

Rick has de€p spirnuaJ roots starting back in his childhood and is carried on today. He
would tell you as he told me that the more he got engaged in this whole political drama
of Washington DC, he literally walked away from his faith. He was engaged in many
thirgs for which he endures much shame, and freely admits since this whole case has
come to light. He is a person who has been found out and is wor1dng very hard to
reconcile back to his God, his wife and children, his friends and all who have been
damaged by his actions.

Personally, I have only known him for the last year and a half; but I have countless
friends including my father who have known him for years. 1stepped in to his situation
when one of those friends asked me to come alongside and see what I can do to be a
help. I do not and have never received payment for being his friend, it has been nothing
short of a blessing to me. I have had a front 10w seat watchilg him come back to life
and restore all that is good and decent in a human being. He does the right stuff. says
the right thing, hears the difficult word about himself and is willing to take ownership of
it. We have actually prayed together many times over this last year and a half.

Rick knows how much his wife clld his kids need him, and he has stuck right by their
side showing a very repentant heart. Over this whole public and legal process, his wife
was diagnosed with breast cancer. We have spent much time in prayer for her as well
for his children as they all have had to endure this public shame and being shunned by
their community in Richmond, Virginia
From my limited vantage point and understaoolng, it looks like to me he has confessed
and cooperated1with the legal authorities to the fullest extent of the law. Irle wants to get
this right and have his life restored . I believe ihe has changed, and learned a great deal.
I would b'ust him with my 11fe, aoo I' have great r,e spect for him in the efforts that he has
made to take back the ground that he lost in his personal life.

Thank yotJ Judge for taking the time in reading this letter and considering my opinion. I
am personally grateful to you and our who1e l.egal system that brings accountability to
people like Rick who have ,gone astray and forgotten why they were engaged in the
process to begin with. I believe that Rick is in f ull view of that now, and will restore
hrmself back to society.
   EXHIBIT J



FILED UNDER SEAL
